Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s amendment filed on August 9, 2022.
Claims 2, 8, and 11-12 are canceled.
Claims 1, 3, 5-6, and 9-10 are amended.
Claims 13-23 are added.
Claims 1, 3-7, 9-10, and 13-23 are being examined in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-7, 9-10, and 13-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraus (US Pub. No 2014/0158000 A1).
Regarding claim 1, Kraus discloses a baling apparatus (10 – Fig. 1) comprising: 
a bale forming chamber (“a bailing chamber” – Para [0017]) in which an agricultural bale (B) is formed and subsequently released; 
a release apparatus (24) to control release of the agricultural bale from the bale forming chamber (Para [0017] and [0019]); 
a wrapping apparatus (28) for introducing a wrapping material (“twine or other appropriate wrapping material”) into the bale forming chamber and 
wrapping an at least one surface of a formed agricultural bale (B) with the wrapping material (Para [0018]-[0019]); and
a support (12, 16) extending adjacent the bale forming chamber, the support comprising a plurality of moisture sensors (46, 48, “an array 46 of moisture sensors”) arranged upon the support, wherein the sensors are configured to measure a moisture level (“moisture content”) of crop material (Para [0020]-[0021]).
Kraus does not expressly disclose that the sensors are configured to measure a moisture level of the at least one surface of the formed agricultural bale.
Kraus does disclose that the sensors “can be located at other locations on the baler 10 that are not specifically shown or described” (Para [0020]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the plurality of moisture sensors of the bailing apparatus disclosed by Kraus so that they are configured to measure a moisture level of the at least one surface of the formed agricultural bale so that a user can have a more precise understanding of the amount of moisture within the crop material and the bale.

Regarding claim 3, Kraus teaches the bailing apparatus as recited above, wherein the plurality of moisture sensors are divided into two groups (sensors within the bailing chamber and the sensors on arm 16), with one of the two groups disposed toward an end of the support (See Fig. 1).

Regarding claim 4, Kraus teaches the bailing apparatus as recited above, wherein each of the two groups of sensors comprises two sensors (“a plurality of sensor elements 48” – Para [0021]).

Regarding claim 5, Kraus teaches the bailing apparatus as recited above, further comprising a controller (“ECU”, 40) which receives signals from the plurality of sensors to control the release apparatus (“opening the discharge gate”) (Para [0018] and [0022]).

Regarding claim 6, Kraus teaches the bailing apparatus as recited above, further comprising an at least one additional sensor configured to measure a property of an unwrapped surface of the formed agricultural bale (“a plurality of sensor elements 48” – Para [0021]).

Regarding claim 7, Kraus teaches the bailing apparatus as recited above,  wherein the at least one additional sensor is a moisture sensor and the property is moisture (“capable of determining moisture content” – Para [0021]).

Regarding claim 9, Kraus discloses a method (Fig. 4) of operating the baling apparatus (10 – Fig. 1) of claim 1, comprising: 
gathering loose crop material (42) from a ground surface (Para [0019]); 
transferring (at 44) the loose crop material to the baling apparatus (Para [0019]); 
forming an agricultural bale (B) within the bailing apparatus (Fig. 1); 
wrapping the formed agricultural bale within the baling apparatus(“the bale B is wrapped with twine” – Para [0019]); 
measuring a moisture level (“moisture content”) of a surface of the formed agricultural bale using the plurality of moisture sensors (46, 48, “an array 46 of moisture sensors”) (Para [0021]); 
determining from the measurement of the moisture level of the surface of the formed agricultural bale whether the formed agricultural bale is properly wrapped (See Steps 404  and 405 in Fig. 4, Para [0022]-[0023]); and determining whether to release the formed agricultural bale from the baling apparatus (Para [0018] and [0022]).
Kraus does not expressly disclose measuring a moisture level of surface of the formed agricultural bale.
Kraus does disclose that the moisture sensors “can be located at other locations on the baler 10 that are not specifically shown or described” (Para [0020]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method of operating the bailing apparatus disclosed by Kraus with measuring a moisture level of surface of the formed agricultural bale so that a user can have a more precise understanding of the amount of moisture within the crop material and the bale.

Regarding claim 10, Kraus teaches the method as recited above, further comprising: 
measuring the moisture level of the formed agricultural bale using at least one additional moisture sensor (“a plurality of sensor elements 48”); and 
comparing the moisture level of the formed agricultural bale measured using the at least one additional moisture sensor to the moisture level measured using the plurality of moisture sensors to determine whether the formed agricultural bale is properly wrapped and whether to release the formed agricultural bale from the baling apparatus (Para [0022]-[0023]).

Regarding claim 13, Kraus discloses a baling apparatus (10 – Fig. 1) comprising: 
a chamber (“a bailing chamber” – Para [0017]) for forming an agricultural bale (B); 
a wrapping apparatus (28) for wrapping at least one surface of a formed agricultural bale with a wrapping material (“twine or other appropriate wrapping material”) (Para [0018]-[0019]);
a support (12, 16) extending adjacent the bale forming chamber; and
a plurality of moisture sensors (46, 48, “an array 46 of moisture sensors”) disposed on the support, wherein the sensors are configured to measure a moisture level (“moisture content”) of crop material (Para [0020]-[0021]).
Kraus does not expressly disclose that the sensors are configured to measure a moisture level of the at least one surface of the formed agricultural bale.
Kraus does disclose that the sensors “can be located at other locations on the baler 10 that are not specifically shown or described” (Para [0020]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the plurality of moisture sensors of the bailing apparatus disclosed by Kraus so that they are configured to measure a moisture level of the at least one surface of the formed agricultural bale so that a user can have a more precise understanding of the amount of moisture within the crop material and the bale.

Regarding claim 14, Kraus teaches the bailing apparatus as recited above, further comprising at least one additional moisture sensor (“a plurality of sensor elements 48”) oriented and configured to measure another moisture level of an unwrapped portion of the formed agricultural bale (See locations of sensors, 46 in Fig. 1).
Examiner interprets the additional moisture sensor being oriented and configured to measure another moisture level of an unwrapped portion of the formed agricultural bale since Kraus teaches that the sensors “can be located at other locations on the baler 10 that are not specifically shown or described” (Para [0020]).

Regarding claim 15, Kraus teaches the bailing apparatus as recited above, further comprising an electronic control unit (“ECU”, 40) that is configured to receive the measured moisture level of the at least one surface of the formed agricultural bale from the plurality of moisture sensors and the measured moisture level of the unwrapped portion of the formed agricultural bale from the at least one additional moisture sensor (Para [0018] and [0022]).

Regarding claim 16, Kraus teaches the bailing apparatus as recited above, wherein the electronic control unit is further configured to compare the measured moisture level of the at least one surface of the formed agricultural bale and the measured moisture level of the unwrapped portion of the formed agricultural bale to determine whether the formed agricultural bale is properly wrapped (Figs. 4 and 5, Para [0022]-[0023]).

Regarding claim 17, Kraus teaches the bailing apparatus as recited above, wherein the electronic control unit is further configured to compare a first measured moisture level of the at least one surface of the formed agricultural bale received from a first moisture sensor of the plurality of moisture sensors and a second measured moisture level of the at least one surface of the formed agricultural bale received from a second moisture sensor of the plurality of moisture sensors to determine whether the formed agricultural bale is properly wrapped (Figs. 4 and 5, Para [0022]-[0023]).

Regarding claim 18, Kraus teaches the bailing apparatus as recited above,  wherein the electronic control unit is further configured to, responsive to a determination that the first measured moisture level of the at least one surface of the formed agricultural bale is different from the second measured moisture level of the at least one surface of the formed agricultural bale, determine that the agricultural bale is improperly wrapped (Figs. 4 and 5, Para [0022]-[0023]).

Regarding claim 19, Kraus teaches the bailing apparatus as recited above,  wherein the electronic control unit is further configured to, responsive to a determination that the first measured moisture level of the at least one surface of the formed agricultural bale is at least substantially the same as the second measured moisture level of the at least one surface of the formed agricultural bale, determine that the agricultural bale is properly wrapped (Figs. 4 and 5, Para [0022]-[0023]).

Regarding claim 20, Kraus teaches the bailing apparatus as recited above,   wherein the electronic control unit is further configured to, responsive to a determination that the formed agricultural bale is properly wrapped, permit the formed agricultural bale to be ejected from the baling apparatus (“allowing the operator to take appropriate action” – Para [0025]).
Regarding claim 21, Kraus teaches the bailing apparatus as recited above,  wherein the electronic control unit is further configured to, responsive to a determination that the formed agricultural bale is improperly wrapped, prevent the formed agricultural bale from be ejected from the baling apparatus (“allowing the operator to take appropriate action” – Para [0025]).

Claim(s) 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraus (US Pub. No 2014/0158000 A1) in view of MacNeill et al. (US Pub. No. 2017/0276623, herein, MacNeill).
Regarding claim 22, Kraus teaches the bailing apparatus as recited above,  wherein the electronic control unit is further configured to, responsive to a determination that the formed agricultural bale is properly wrapped, cause an indication that the formed agricultural bale may be ejected from the baling apparatus (“allowing the operator to take appropriate action” – Para [0025]) to be displayed to the operator (via 50 – Fig. 3, Para [0022]).
Kraus does not expressly disclose that the indication is to be displayed on a display of a towing vehicle.
MacNeill teaches a towing vehicle (16 – Fig. 1) may include (“a cab 20 wherein an operator is located” – Para [0019]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the bailing apparatus as taught by Kraus so that an indication that the formed agricultural bale may be ejected from the baling apparatus is displayed on a display of a towing vehicle as taught by MacNeill in order to allow the operator to easily and more efficiently view the indicator.

Regarding claim 23, Kraus in view of MacNeill teaches the bailing apparatus as recited above,  wherein the electronic control unit is further configured to, responsive to a determination that the formed agricultural bale is improperly wrapped, cause an alert that the formed agricultural bale is improperly wrapped (Kraus, Para [0022]) to be displayed on a display of a towing vehicle (MacNeill, Para [0019]).
it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the bailing apparatus as taught by Kraus so that an alert that the formed agricultural bale is improperly wrapped is displayed on a display of a towing vehicle as taught by MacNeill in order to allow the operator to easily and more efficiently view the indicator.

Response to Arguments
Applicant’s arguments, see Pages 6-10, filed August 9, 2022, with respect to the rejection(s) of claim(s) 1, 3-7, 9-10 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of different interpretation of the previously applied reference. 
In response to Applicant’s arguments 
“In particular, Kraus describes utilizing the moisture sensor array 46 to determine the moisture content of incoming material into the baler 10 (i.e., unbaled material) and does not describe anything in regard to determining a moisture content of a surface of a wrapped, formed agricultural bale. Accordingly, Kraus does not describe "a plurality of moisture sensors arranged upon the support, wherein the sensors are configured to measure a moisture level of the at least one surface of the [wrapped,] formed agricultural bale," as recited in claim 1, as amended. Therefore, Kraus does not describe each and every element of claim 1, as amended.”
And “As noted above, Kraus only describes sensors for sensing the moisture content of incoming material into the baler 10 (i.e., unbaled material) and does not describe anything in regard to determining a moisture content of a surface of a wrapped, formed agricultural bale.”
This is not persuasive for the following reasons:
Examiner interprets that it would be obvious to one ordinary skill in the art for the plurality of moisture sensors of the bailing apparatus to be configured to measure a moisture level of the at least one surface of the formed agricultural bale since Kraus  teaches “can be located at other locations on the baler 10 that are not specifically shown or described” (Para [0020]). The sensors could be placed at a location within the bailing chamber above a surface of the formed agricultural bale.

In response to Applicant’s arguments 
“However, Kraus does not describe anything in regard to receiving signals from moisture sensors to control a release apparatus. Accordingly, Kraus does not describe ""a controller which receives signals from the plurality of moisture sensors to control the release apparatus," as recited in dependent claim 5.”
This is not persuasive for the following reasons:
Examiner interprets Kraus to teach the limitations of claim 5 since Kraus teaches that the controller “ECU 40 is programmed with logic to translate the output signal of the moisture sensor array 46” (Para [0022]). Examiner interprets a controller that is programmable to be capable of the limitations recited in claim 5. Furthermore, examiner interprets the ECU to indirectly control the release apparatus since the ECU informs the operator who is controls the release apparatus.  

In response to Applicant’s arguments 
“Moreover, Kraus does not describe determining whether a bale is properly wrapped based on a comparison of moisture content measurements. Accordingly, Kraus does not describe "comparing the moisture level of the surface of the formed agricultural bale measured using the at least one additional moisture sensor to the moisture level measured using the plurality of moisture sensors to determine whether the formed agricultural bale is properly wrapped and whether to release the formed agricultural bale from the baling apparatus," as recited in claim 10.”
Examiner interprets Step 405 in Kraus, Fig. 4 to be equivalent to determining whether the formed agricultural bale is properly wrapped. Under broadest reasonable interpretation, Examiner interprets that an operator would stop the bailing operation (Kraus, Para [0022]) once the bale is properly wrapped. Examiner further interprets a bale being improperly wrapped when the bale is not complete.
Examiner maintains the rejection as recited above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744. The examiner can normally be reached M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





November 17, 2022
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731